Chief Justice Robertson
delivered the Opinion of the Court.
The only point to be considered in this case, is whether a declaration in debt, for two thousand dollars, on a paro] liability, is good if the aggregate amount alleged in the several counts to be due, exceed two thousand dolJarg> *
. . , . . ,, ■ Mr. Chitty m his first volume on Pleading, page 393, that it is, in such, a case, not material whether the whole amount set forth m the counts, should exceed or faü short of the debt charged in the caption to be due; and this, according to analogy aiid modem liberality, seems to be sound doctrine.
We are, therefore, of the opinion that the declaration in this case, is substantially good, and that the fact, that the verdict and judgment are in damages, is matter of form merely, and is not therefore material.
Wherefore, the judgment is affirmed.